Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 05/22/2020.Claims 1-13 have been examined. 
Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words. Correction is required.  See MPEP § 608.01(b).
                                           Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DECARREAU et al. (US 2016/0183158). 
As of claims 1, DECARREAU discloses a communication method for controlling a first radio communication apparatus and a second radio communication apparatus (See Fig.2 mobile station and base station 1st and second radio the first radio communication apparatus (See [Fig. 2] [0052] MS 132 mobile station) configured to include: a first transmitting radio link control (RLC) entity which is a primary RLC entity ([Fig. 2] para [0052] RLC 242 is the first transmitting radio link control entity);
a second transmitting RLC entity which is an additional RLC entity ([Fig. 2] para  [0052] RLC 252 is the second or additional RLC entity); and 
a transmitting packet data convergence protocol (PDCP) entity configured to send an identical packet to both the first transmitting RLC entity and the second transmitting RLC entity (para [0052] discloses two RLC entities 252 and 242 of MS 132 share a single PDCP entity 240 at MS 132 which corresponds to a transmitting PDCP entity configured to send an identical packet to both the first and second transmitting RLC entity),
the second radio communication apparatus configured to include:( para [0044] discloses each BS (second radio communication apparatus) includes multiple wireless transceivers (wireless transmitter/receiver): a first receiving RLC entity which is a primary RLC entity configured to receive a packet from the first transmitting RLC entity (para [0057] RLC entity 222 (=first receiving or primary RLC entity) receive RLC PDUs from the peer RLC entity 242 (=first transmitting RLC entity));
a second receiving RLC entity which is an additional RLC entity configured to receive a packet from the second transmitting RLC entity (para [0057] RLC entity 232 (=second or additional RLC entity) receive RLC PDUs from the peer RLC entity 252 (=second transmitting RLC entity)) and para [0046] discloses Multiple RLC entities 

 a receiving PDCP entity configured to receive packets from both the first receiving RLC entity which is the primary RLC entity and the second receiving RLC entity which is the additional RLC entity (para [0057] discloses PDCP entity 220 (=receiving PDCP entity) receive data (packets) or RLC SDUs from both RLC entities 222, 232, (=primary and additional RLC entities), wherein the communication method comprises: a step of sending, from the receiving PDCP entity to the first receiving RLC entity which is the primary RLC entity, information indicating a packet reception status at the receiving PDCP entity (para [0057] discloses PDCP 220 (=receiving PDCP entity) re-order the received packets or received RLC SDUs so that they are in order (=packet reception status) which corresponds to receiving PDCP entity sends to the first RLC entity information indicating packet reception status at the receiving PDCP entity).

As of claims 12 and 13, DECARREAU discloses a radio communication apparatus comprising a controller or a processor for control of a radio communication apparatus ([0083] FIG. 6), wherein the controller or processor is configured to execute a process of controlling: a first receiving radio link control (RLC) entity which is a primary RLC entity configured to receive a packet from a first transmitting RLC entity of other radio communication apparatus (para [0057] RLC entity 222 (=first receiving or primary RLC entity) receive RLC PDUs from the peer 
a second receiving RLC entity which is an additional RLC entity configured to receive a packet from a second transmitting RLC entity of the other radio communication apparatus (para [0057] RLC entity 232 (=second or additional RLC entity) receive RLC PDUs from the peer RLC entity 252 of mobile station 132 (=second transmitting RLC entity of the other radio communication apparatus)), para [0046] discloses Multiple RLC entities within a BS (which corresponds to first and second receiving RLC entities of a radio communication apparatus) share one MAC and one PHY entity); and
a receiving PDCP entity configured to receive packets from both the first receiving RLC entity which is the primary RLC entity and the second receiving RLC entity which is the additional RLC entity (para [0057] discloses PDCP entity 220 (=receiving PDCP entity) receive data (packets) or RLC SDUs from both RLC entities 222, 232, (=primary and additional RLC entities), wherein the controller is configured to execute a process of sending, from the receiving PDCP entity to the first receiving RLC entity which is the primary RLC entity, information indicating a packet reception status at the receiving PDCP entity (para [0057] discloses PDCP 220 (=receiving PDCP entity) re-order the received packets or received RLC SDUs so that they are in order (=packet reception status) which corresponds to receiving PDCP entity sends to the first RLC entity information indicating packet reception status at the receiving PDCP entity).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition  DECARREAU discloses in the sending, the receiving PDCP entity sends, to the first receiving RLC entity which is the primary RLC entity, the information indicating the reception status every when receiving a packet from each of the first receiving RLC entity which is the primary RLC entity and the second receiving RLC entity which is the additional RLC entity (para [0057] discloses PDCP 220 (=receiving PDCP entity) re-order the received packets or received RLC SDUs so that they are in order (=packet reception status) which corresponds to receiving PDCP entity sends to the first RLC entity information indicating packet reception status when  PDCP entity 220 (=receiving PDCP entity) receive data (packets) or RLC SDUs from both RLC entities 222, 232 (=primary and additional RLC entities).


As of claim 3, rejection of claim 2 cited above incorporated herein, in addition  DECARREAU discloses  the information indicating the reception status includes a PDCP sequence number of a received packet (para [0059] PDCP entity 240  generates PDCP PDUs, and assigns a PDCP PDU sequence number to each PDCP PDU which is transmitted to the receiving RLC and later receiving PDPC 220 and para  [0057] discloses PDCP entity 220 receive data (packets) from both RLC entities 222, 232, PDCP 220  re-order the received packets  when this data be out of order (=reception status) which corresponds to the reception status includes a PDCP sequence number of a received packet).

As of claim 4, rejection of claim 2 cited above incorporated herein, in addition  DECARREAU discloses  the information indicating the reception status includes identification information to identify a transmission source of the received packet (para [0057] discloses PDCP 220 re-order the received packets which incorporate that information must have the source ID). 

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition  DECARREAU discloses  wherein in the sending, the receiving PDCP entity sends, to the first receiving RLC entity which is the primary RLC entity, the information indicating the reception status in response to reception of a packet from the second receiving RLC entity which is the additional RLC entity, the packet having not been received from the first receiving RLC entity which is the primary RLC entity (para [0062] discloses a PDCP PDU initially transmitted via a first RLC entity, which is not successfully delivered to a peer PDCP entity 220,  be retransmitted via a second RLC entity).

As of claim 9, rejection of claim 1 cited above incorporated herein, in addition  DECARREAU discloses  a step of causing the first receiving RLC entity which is the primary RLC entity to consider a packet that has not been received from the first transmitting RLC entity as a received packet based on the information indicating the reception status (para [0060] discloses RLC entity 242 (=first transmitting RLC entity) receives NAKs (negative acknowledgements) from the peer RLC entity 222 (=first receiving RLC entity)  for RLC PDUs transmitted, and handle any 

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition  DECARREAU discloses  a step of sending, from the first receiving RLC entity which is the primary RLC entity to the first transmitting RLC entity, information indicating reception of a predetermined packet as acknowledgement information for the predetermined packet that has not been received from the first transmitting RLC entity based on the information indicating the reception status (para [0060] discloses RLC entity 242 (=first transmitting RLC entity) receives NAKs (negative acknowledgements) from the peer RLC entity 222 (=first receiving RLC entity)  for RLC PDUs transmitted, that corresponds to sending from the first receiving RLC entity to the first transmitting RLC entity, information indicating reception of a predetermined packet as acknowledgement information that has not been received from the first transmitting RLC entity).

         Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.